Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT FOR
                           THE NORTHERN DISTRICT OF OKLAHOMA

   FARRON ROBERT DEERLEADER,                            )
                                                        )
           Petitioner,                                  )
                                                        )
   v.                                                   ) Case No. 20-CV-172-JED-FHM
                                                        )
   SCOTT CROW, Director,                                )
                                                        )
           Respondent.                                  )

        BRIEF IN SUPPORT OF MOTION TO STAY FEDERAL HABEAS PROCEEDINGS
        FOR PETITIONER TO RE-EXHAUST HIS MURPHY CLAIM IN STATE COURT IN
        LIGHT OF THE UNITED STATES SUPREME COURT’S DECISION IN MCGIRT V.
                          OKLAHOMA, 140 S. Ct. 2452 (2020)

           COMES NOW Respondent, by and through the Attorney General of the State of

   Oklahoma, Mike Hunter, and moves this Court to stay the pending habeas corpus proceedings to

   require Petitioner to re-exhaust his Murphy claim in the Oklahoma Court of Criminal Appeals

   (“OCCA”) in light of the United States Supreme Court’s ruling in McGirt v. Oklahoma, 140 S. Ct.

   2452 (2020).

           In McGirt, the Supreme Court held that, for purposes of the Major Crimes Act, 18 U.S.C.

   § 1153, the Creek Nation’s Reservation has not been disestablished. Although McGirt was simply

   an application of Solem v. Bartlett, 465 U.S. 463 (1984), the opinion still represents a significant

   change in the precedent binding on Oklahoma state courts, as the OCCA had previously held that

   the Creek Reservation had been disestablished, see Murphy v. State, 124 P.3d 1198, 1208 (Okla.

   Crim. App. 2005). Indeed, it appears that for decades no court held that the Creek Reservation was

   still in existence until the Tenth Circuit concluded it had not been disestablished and granted

   habeas relief in Murphy. See Murphy v. Royal, 875 F.3d 896, 937 (10th Cir. 2017). The Supreme

   Court granted certiorari in Murphy, and that litigation was pending in the Supreme Court until the
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 2 of 11




   Court summarily affirmed on the same day it decided McGirt. See Sharp v. Murphy, 140 S. Ct.

   2412 (2020) (affirming “for the reasons stated in McGirt . . . .”). Here, Petitioner claims that he is

   a member of the Muscogee (Creek) Nation and that his crimes occurred within the boundaries of

   the Creek Reservation. 1 As will be shown below, this significant change in Oklahoma’s precedent

   warrants re-exhaustion of Petitioner’s Murphy claim in the state courts post-McGirt.

       A. Procedural History

          On March 22, 2017, a jury of his peers found Petitioner guilty of the crimes of Second

   Degree Burglary After Former Conviction of Two or More Felonies, in violation of Okla. Stat. tit.

   21, § 1435 (Count 1), and Larceny of an Automobile After Former Conviction of Two or More

   Felonies, in violation of Okla. Stat. tit. 21, § 991f (Count 2), after a trial in Creek County District

   Court Case No. CF-2016-319, before the Honorable Douglas W. Golden, District Judge, at which

   Petitioner was represented by counsel. Exhibit 1, Judgment and Sentence, p. 1. The jury

   recommended a sentence of forty-five years on each count, and the state district court sentenced

   Petitioner according to the jury’s recommendation and ran the counts consecutively. Id.

          On direct appeal, in OCCA Case No. F-2017-563, Petitioner raised three propositions of

   error: (1) the state presented insufficient evidence to convict him of Second Degree Burglary

   beyond a reasonable doubt; (2) the state presented insufficient evidence to convict him of Larceny

   of an Automobile beyond a reasonable doubt; and (3) the sentences were excessive under the facts

   and circumstances of his case. Exhibit 2, OCCA Direct Appeal Opinion, p. 2. The OCCA affirmed

   Petitioner’s convictions and sentences on August 16, 2018. Id., p. 1. In Propositions 1 & 2, the




   1
    Indeed, it appears that Creek County falls wholly within the boundaries of the Muskogee (Creek)
   Nation, and the membership documents he has provided, if valid, would establish the claim he
   makes.
                                                     2
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 3 of 11




   OCCA found that the evidence was sufficient to sustain the convictions on both counts. Id., p. 2

   In Proposition 3, the OCCA found that the sentences were not shockingly excessive. Id., pp. 2–3.

           On July 2, 2019, Petitioner filed an application for post-conviction relief in Creek County

   District Court. The state district court denied that application on November 18, 2019. Petitioner

   appealed the state district court’s denial of post-conviction relief to the OCCA, Petitioner argued

   (1) that the evidence against him was insufficient, (2) trial counsel was ineffective, (3) appellate

   counsel was ineffective, and (4) the state lacked jurisdiction over him because he is an Indian who

   committed his crime in Indian Country. Exhibit 3, OCCA PC Opinion, pp. 2–4. On March 17,

   2020, the OCCA rejected Petitioner’s appeal. The OCCA procedurally barred his sufficiency of

   the evidence and ineffective assistance of trial counsel claims because they were or could have

   been raised on direct appeal. Id., pp. 2–3. Next, the OCCA found that Petitioner had failed to prove

   either that appellate counsel’s performance was constitutionally deficient or that counsel’s

   performance prejudiced Petitioner. Id., p. 3. Finally, the OCCA found that Petitioner had presented

   no controlling authority which established that the state district court lacked jurisdiction over him.

   Id., pp. 3–4.

           On April 27, 2020, Petitioner filed the instant Petition for a Writ of Habeas Corpus. Doc.

   1, p. 1. In this Petition, Petitioner asserts six grounds for relief: (1) the evidence was not sufficient

   to convict him of second degree burglary; (2) the evidence was not sufficient to convict him of

   larceny of an automobile; (3) his sentences are excessive and should be modified; (4) the state

   lacks jurisdiction to prosecute him for his crime because he is an Indian who committed his crime

   in Indian Country; (5) he received ineffective assistance of trial counsel; and (6) he received

   ineffective assistance of appellate counsel.




                                                      3
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 4 of 11




       B. Argument and Authority

           Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a federal

   habeas petitioner must completely exhaust all state remedies before he is entitled to habeas corpus

   relief in federal court. 28 U.S.C. § 2254(b)(1). The exhaustion rule “ensures that the state courts

   have the opportunity fully to consider federal-law challenges to a state custodial judgment before

   the lower federal courts may entertain a collateral attack upon that judgment.” Duncan v. Walker,

   533 U.S. 167, 178–79 (2001). “This requirement ‘is principally designed to protect the state

   courts’ role in the enforcement of federal law and prevent disruption of state judicial

   proceedings.’” Id. at 179 (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)). The exhaustion rule

   is also a matter of comity as “‘it would be unseemly in our dual system of government for a federal

   district court to upset a state court conviction without an opportunity [for] the state courts to correct

   a constitutional violation.’” Duncan, 533 U.S. at 179 (quoting Rose, 455 U.S. at 518).

           In certain circumstances, intervening changes in law may necessitate re-exhaustion of a

   claim in state court before federal review of the claim. Drennon v. Hess, 642 F.2d 1204 (10th Cir.

   1981). See also Gomez v. Dretke, 422 F.3d 264, 266 (5th Cir. 2005) (“Indeed, the Supreme Court

   has intimated that perhaps an ‘intervening change in federal law cast[ing a] legal issue in a

   fundamentally different light’ might make necessary the re-exhaustion of state court remedies

   before seeking federal review. See Picard v. Connor, 404 U.S. 270, 276 (1971) (citing Blair v.

   California, 340 F.2d 741, 744 (9th Cir.1965)).”).

           In Drennon, the Tenth Circuit was presented with a petitioner who had been sentenced

   under a recidivism sentencing statute subsequently found to be unconstitutional by the OCCA.

   Drennon, 642 F.2d at 1205. In light of unconstitutionality of the statute, on direct appeal, the

   OCCA favorably modified the petitioner’s sentence. Id. at 1205. On federal habeas review, the



                                                      4
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 5 of 11




   petitioner challenged the modification of his sentence on the basis that the court, not a jury,

   imposed his sentence and the jury had relied upon the unconstitutional recidivism statute. Id. To

   resolve the petitioner’s claim, the Tenth Circuit found, “[T]he federal district court must stay its

   hand to give the courts of Oklahoma the opportunity to correct alleged violations of federal rights.”

   Id. The Court explained, “Remanding a case to the state court ‘is particularly appropriate where,

   as here, the federal constitutional claim arises from the alleged deprivation by state courts of rights

   created under state law.’” Drennon, 642 F.2d at 1205 (quoting Mabry v. Klimas, 448 U.S. 444,

   447 (1980)). Importantly, the Tenth Circuit held:

           Where supervening case law creates theories not available at the time state remedies
           were initially exhausted, state remedies must be re-exhausted to test the effect of
           the supervening authority before habeas corpus relief may be considered. Where
           the supervening authority comes down after the filing of a habeas corpus
           petition, the proper course for the district court is to remand the case to the
           state system.

   Id., 642 F.2d at 1205 (emphasis added). See also Gomez, 422 F.3d at 266 (finding although the

   petitioner had exhausted his claim in state court, re-exhaustion of the claim in state court before

   federal review was necessary in light of decision by the International Court of Justice and a

   presidential directive).

           Again, in Crisp v. Mayabb, 668 F.2d 1127, 1132 (10th Cir. 1981), the Tenth Circuit

   reiterated that intervening changes in law could necessitate re-exhaustion of a claim in state court

   before federal review of the claim.

           We recognize that in certain circumstances, a supervening change in applicable law
           does require that re-exhaustion of state remedies occur before a federal court may
           act upon a habeas petition of a state prisoner. Thus, a supervening change in federal
           substantive law requires the state courts to be given an opportunity to consider a
           petitioner’s contention in the light of such changes. Drennon v. Hess, 642 F.2d 1204
           (10th Cir. 1981); Franklin v. Conway, 546 F.2d 579 (4th Cir. 1976); James v.
           Copinger, 428 F.2d 235 (4th Cir. 1970).




                                                     5
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 6 of 11




   Id. 2

           In this case, due to the supervening change in federal law announced in McGirt on July 9,

   2020, by the United State Supreme Court, Petitioner should be required to return to state court to

   re-exhaust his Murphy/McGirt claim as the OCCA was not given a full and fair opportunity to

   resolve the claim. It is necessary in the interest of comity that this Court stay the pending habeas

   proceedings so that Petitioner may re-exhaust his Murphy claims in state court before seeking

   review from this Court. Remand of this claim to the OCCA would further the purpose of the

   exhaustion rule in § 2254(d)(1) as this Court would be allowing the OCCA a full opportunity to

   resolve the Murphy claims in light of the Supreme Court’s decision in McGirt before this Court

   entertained a collateral attack upon such claims. See Duncan, 533 U.S. at 178-179 (“The

   exhaustion requirement of § 2254(b) ensures that the state courts have the opportunity fully to

   consider federal-law challenges to a state custodial judgment before the lower federal courts may

   entertain a collateral attack upon that judgment.”). Accordingly, Respondent respectfully asks this

   Court to stay the pending habeas proceeding pending Petitioner’s re-exhaustion of his Murphy

   claim in state court. 3


   2
    In contrast, an intervening change in “state substantive law” does not generally give rise to a re-
   exhaustion requirement. Crisp, 668 F.2d at 1133. Here, however, where McGirt held that the Creek
   Reservation has not been disestablished for purposes of a federal statute, the Major Crimes Act,
   re-exhaustion is required.
   3
     As previously noted, the Drennon Court discussed the necessity of re-exhaustion in the situation
   where “supervening case law creates theories not available at the time state remedies were initially
   exhausted.” Drennon, 642 F.2d at 1980. To be clear, Respondent does not suggest that McGirt has
   created a new theory of relief—to the contrary, challenges to the State’s jurisdiction under the
   Major Crimes Act and Solem have been available for decades. However, the reasoning of Drennon
   and the previously discussed cases overall—that certain intervening changes in law, especially
   where the law could warrant relief, should be applied by the state court in the first instance—is
   nonetheless applicable here. While McGirt did not establish a new rule or right, and Indian Country
   claims were previously available, it is certainly the case that McGirt casts the merits of Petitioner’s
   jurisdictional claim “in a fundamentally different light,” Gomez, 422 F.3d at 266, given that


                                                     6
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 7 of 11




          Respondent acknowledges the unusual circumstances; however, this request is not being

   made for the purpose of delay and is warranted for three reasons.

          First, a stay is necessary in the interest of comity. As described above, a state court should

   have the first opportunity to grant relief based on an alleged constitutional violation before a

   federal court might do so. See Duncan, 533 U.S. at 179 (“‘it would be unseemly in our dual system

   of government for a federal district court to upset a state court conviction without an opportunity

   [for] the state courts to correct a constitutional violation.’” (quoting Rose, 455 U.S. at 518));

   Drennon, 642 F.2d at 1205 (“[T]he federal district court must stay its hand to give the courts of

   Oklahoma the opportunity to correct alleged violations of federal rights.”). Here, the state courts

   considered Petitioner’s Murphy claims pre-McGirt—a decision that, as discussed above,

   represented a significant change to the OCCA’s precedent, as it had previously held the Creek

   Reservation was disestablished, and upset decades of settled beliefs and expectations regarding the

   scope of the State’s jurisdiction in Oklahoma. See McGirt, 140 S. Ct. at 2499 (Roberts, C.J.,

   dissenting) (“[F]or 113 years, Oklahoma has asserted jurisdiction over the former Indian Territory

   on the understanding that it is not a reservation, without any objection by the Five Tribes until

   recently (or by McGirt for the first 20 years after his convictions).”). Whatever the ultimate merits




   McGirt upset long-settled expectations within this state, see McGirt, 140 S. Ct. at 2480-81
   (addressing the dissent’s argument that the Court’s decision upsets “‘more than a century [of]
   settled understanding’”) (quoting McGirt, 140 S. Ct. at 2502 (Roberts, C.J., dissenting)) (alteration
   adopted). While McGirt did not change the law, and it merely applied existing law to the Creek
   Reservation, it reached a conclusion inconsistent with what has been assumed about Oklahoma
   since statehood. This seismic shift in everyone’s understanding about the scope of the State’s
   jurisdiction brings this case within the class of cases contemplated by Drennon when it discussed
   re-exhaustion. See McGirt, 140 S. Ct. at 2399 (Roberts, C.J., dissenting) (“[F]or 113 years,
   Oklahoma has asserted jurisdiction over the former Indian Territory on the understanding that it is
   not a reservation without any objection by the Five Tribes until recently . . . .”).


                                                    7
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 8 of 11




   of Petitioner’s claims—and Respondent does not necessarily concede that they have merit 4—the

   Oklahoma state courts must be the first to make that determination and have the opportunity to

   grant relief if such is warranted.

          Second, relatedly, it would be a waste of judicial resources for this Court to pass on a

   Murphy claim that might garner Petitioner relief in state court. Indeed, an Oklahoma federal district

   court just recently stayed a habeas action to allow a petitioner to exhaust his Murphy claim in the

   state courts. See Administrative Closing Order, Bethel v. Crow, Case No. 4:17-cv-367-GKF-FHM

   (N.D. Okla. Aug. 4, 2020) (unpublished and attached as Exhibit 4). 5 Granted, in Bethel, the

   petitioner requested the stay and had already pending in state court a Murphy claim. However, the

   Bethel court’s reasoning is equally applicable here:

          [I]t would be a waste of judicial resources for this Court to adjudicate the pending
          federal habeas petition if petitioner succeeds in having his underlying state-court
          judgment vacated through state postconviction proceedings. See Landix v. N. Am.
          Co., 299 U.S. 248, 254 (1936) (noting that “the power to stay proceedings is
          incidental to the power inherent in every court to control the disposition of the
          causes on its docket with economy of time and effect for itself, for counsel, and for
          litigants”).

   Id. at 2–3. In this case, as already shown, comity demands that Petitioner’s Murphy claims be sent

   back to the state courts; and given that same could potentially gain him relief, judicial economy

   counsels in favor of this Court staying its hand.

          Third, to date, the OCCA has not truly been presented a full and fair opportunity to decide

   Petitioner’s Murphy claims. At the time the OCCA entertained Petitioner’s post-conviction appeal



   4
     Respondent would note that he is still in the process of verifying the authenticity of Petitioner’s
   tribal membership documents with the Tribe. But, assuming he is a tribal member and falls within
   the scope of McGirt, the state courts should have the opportunity to correct that jurisdictional error
   in the first instance.
   5
    All unpublished decisions cited for persuasive value only pursuant to Fed. R. App. P. 32.1 and
   10th Cir. R. 32.1(A).
                                                       8
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 9 of 11




   and the Murphy claim as raised in Ground Four of his habeas petition, the Murphy/McGirt

   litigation was still pending. Due to the pending litigation, although the OCCA admittedly denied

   Petitioner’s Murphy claim on its merits, the claim was governed by the OCCA’s previous ruling

   in Murphy v. State, where the OCCA held that the Creek Nation had been disestablished. See 124

   P.3d 1198, 1207–08 (2005). Although not directly cited below, this holding was binding as a matter

   of state law on both the state district court and the OCCA unless and until it was overruled by the

   OCCA or the United States Supreme Court. Now that McGirt has been decided, and Murphy v.

   State has been expressly overruled, the OCCA should be afforded a full and fair opportunity to

   address Petitioner’s Murphy claim. In fact, there are a number of issues left unsettled by McGirt

   that the OCCA should have the opportunity to address in the first instance. Indeed, on August 4,

   2020, upon order of the OCCA, the Office of the Oklahoma Attorney General filed with the OCCA

   its first post-McGirt brief, in which, among other things, the State requested guidance on the

   following issues post-McGirt:

                  [H]ow Indian status is determined for Indian Country jurisdictional
                  claims, which party bears the burden of proof as to such claims,
                  whether the State has concurrent jurisdiction over crimes
                  committed by non-Indians against Indians, and whether an
                  evidentiary hearing is necessary where a reservation of any other
                  Tribe besides the Creek’s is involved.

   See Exhibit 5 – Bosse v. State, No. PCD-2019-124 (Okla. Crim. App.) – Resp. to Pet’rs Proposition

   I In Light of the U.S. Supreme Court’s Decision in McGirt v. Oklahoma, 140 S. Ct. 2452 (2020).

   Moreover, it is clear the OCCA is giving Murphy/McGirt claims full consideration in light of

   McGirt, given that, as of the date of this writing, the OCCA has ordered supplemental briefing in

   three cases beyond Bosse and has remanded more than twenty cases for evidentiary hearings on

   the merits of Murphy/McGirt claims. Clearly, the OCCA is currently considering the impact of

   the McGirt decision, deciding how to resolve the relevant issues at stake under McGirt, and giving

                                                   9
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 10 of 11




   Murphy/McGirt claims full consideration in light of McGirt. The OCCA should be permitted the

   opportunity to do so in this case as well.

          For these reasons, it is necessary in the interest of comity that this Court stay the pending

   habeas proceedings so that Petitioner may re-exhaust his Murphy claim in state court before

   seeking review from this Court. Remand of this claim to the OCCA would further the purpose of

   the exhaustion rule in § 2254(d)(1) as this Court would be allowing the OCCA a full opportunity

   to resolve the Murphy claim before this Court entertained a collateral attack upon such claim. See

   Duncan, 533 U.S. at 178-179 (“The exhaustion requirement of § 2254(b) ensures that the state

   courts have the opportunity fully to consider federal-law challenges to a state custodial judgment

   before the lower federal courts may entertain a collateral attack upon that judgment.”).

   Accordingly, Respondent respectfully asks this Court to stay the pending habeas proceeding

   pending Petitioner’s re-exhaustion of his Murphy claim in state court.

          As a final matter, should this Court deny Respondent’s requests for a stay and to order

   Petitioner to re-exhaust his Murphy claim in state court, Respondent respectfully requests the

   opportunity to file a response to Petitioner’s claims. Federal District Courts in Oklahoma routinely

   allow the State to file a merits response after a preliminary procedural motion is denied. See, e.g.,

   Marshall v. Jones, 639 F. Supp. 2d 1240, 1244 (N.D. Okla. 2009); Bryant v. Dowling, No. 17-CV-

   468-CVE-JFJ, 2019 WL 3304812, *1 (N.D. Okla. Jul. 23, 2019) (unpublished); Paulson v.

   Dowling, No. 17-CV-0568-CVE-JFJ, 2018 WL 3596040, at *3 (N.D. Okla. July 26, 2018)

   (unpublished); Hall v. Allbaugh, No. CIV-15-203-M, 2016 WL 1305945, at *7 (W.D. Okla. Feb.

   18, 2016), report and recommendation adopted, No. CIV-15-203-M, 2016 WL 1268309 (W.D.

   Okla. Mar. 31, 2016) (unpublished); Hackett v. Farris, No. 11-CV-322-GKF-TLW, 2014 WL

   4825263, at *3 (N.D. Okla. Sept. 25, 2014) (unpublished); Robinson v. Patton, No. CIV-14-0548-



                                                    10
Case 4:20-cv-00172-JED-CDL Document 12 Filed in USDC ND/OK on 08/24/20 Page 11 of 11




   HE, 2014 WL 3865388, at *1 (W.D. Okla. Aug. 5, 2014) (unpublished). Here, too, Respondent

   respectfully asks that, if this motion for stay is denied, Respondent is given the opportunity to file

   an answer to Petitioner’s claims.

          WHEREFORE, Respondent respectfully requests this Court to order Petitioner to re-

   exhaust his Murphy claim in state court in light of McGirt and stay this habeas action.

                                                  Respectfully submitted,

                                                  MIKE HUNTER
                                                  ATTORNEY GENERAL OF OKLAHOMA

                                                  s/ CAROLINE E.J. HUNT
                                                  CAROLINE E.J. HUNT, OBA #32635
                                                  ASSISTANT ATTORNEY GENERAL
                                                  313 N.E. 21st Street
                                                  Oklahoma City, OK 73105
                                                  (405) 521-3921
                                                  (405) 522-4534 (FAX)
                                                  fhc.docket@oag.ok.gov

                                                  ATTORNEYS FOR RESPONDENT



                                    CERTIFICATE OF SERVICE

         X       I hereby certify that on August 24, 2020, I electronically transmitted the attached
   document to the Clerk of Court using the ECF System for filing.

           X      I hereby certify that on August 24, 2020, I served the attached document by mail
   on the following, who is not a registered participant of the ECF System:

          Farron Robert Deerleader, #207468
          Davis Correctional Facility
          6888 East 133rd Road
          Holdenville, OK 74848

                                                  s/ Caroline E.J. Hunt




                                                    11
